Citation Nr: 1724819	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-08 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran s death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sisters, L. R. and A.B.




ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1966 to September 1966.  The Veteran passed away in December 1997 and the Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file rests with the Houston, Texas RO.

The Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is associated with the claims file.

In December 2014, the Board remanded this issue for additional development.  That development was accomplished and the matter is now once more before the Board.
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) paperless claims processing systems.  Any future consideration of this Veteran's case should take into account the existence of these records.




FINDINGS OF FACT

1.  The Veteran's death certificate states that he died on December [REDACTED], 1997.  The immediate cause of death was head and neck cancer.  The death certificate did not identify other significant conditions contributing to death. 

2.  At the time of his death, the Veteran was not service-connected for any disability.

3.  The Veteran's asthma, singly or jointly with some other condition, was not the immediate or underlying cause of death or etiologically related thereto; nor did it contribute substantially or materially to the Veteran's cause of death, combine to cause death or aid or lend assistance to the production of death.

4.  The cancer that caused or substantially contributed to the Veteran's death was not demonstrated in service, is not shown to be due to in-service occurrence or event and cancer was first shown many years post-service and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  Additionally, the Board satisfied that VA complied with all directives from the Board's previous remand.

For a claim for Dependence and Indemnity Compensation (DIC) benefits, notice under 38 U.S.C.A. § 5103 (a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).   The record indicates that VA has complied with the heightened and detailed notice of what evidence is necessary to support a claim for DIC benefits under 38 U.S.C.A. § 5103 (a).  

Service Connection for Cause of Death

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability is deemed to have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  As always, medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Determinations as to whether service connection may be granted for a disability which caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection for certain chronic diseases, including cancer, may be presumed where demonstrated to a compensable degree within 1 year following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Appellant's Assertions

The Appellant contends that the Veteran's in-service training aggravated his pre-existing asthma disability and, ultimately, his exacerbated asthma condition contributed to his death, by rendering the Veteran materially less capable of resisting the effects of cancer.  The Appellant reports that the Veteran had asthma at one of year of age, with no further complications or need for treatment until he was in basic training in service.  It is the Appellant's assertion that the Veteran's asthma was aggravated beyond its normal progression, indicated by the premature discharge the Veteran received on medical grounds after only 94 days.  The Appellant adds that the Veteran not only experienced symptoms daily while in service, but his breathing worsened during their 31-year marriage.  The Appellant states that after service the Veteran always kept inhalers close by, which gave him symptomatic relief; he experienced shortness of breath upon exertion; he missed two to three days of work per month due to severe asthma attacks; and the Veteran experienced shortness of breath, wheezing, and coughing at the time of his death.  

The Veteran's Asthma

The Veteran's service treatment records (STRs) indicated that at his induction examination, the Veteran reported asthma and his family history of asthma was noted as well.  In addition, the Veteran's primary medical doctor had submitted a letter stating that the Veteran had had asthma in early childhood, it had completely cleared and he believed it is not a defect disqualifying the Veteran from induction.	  

Six weeks into his service, the Veteran's STRs noted wheezing, shortness of breath, chest pain, and a chronic cough.  The notes also reflected that the Veteran's life-long asthma was aggravated by exertion and was treated with inhalers and medicines; since basic training, he was now experiencing daily episodes; and his symptoms became worse with strenuous physical training.  Additionally, the Veteran acknowledged that he smoked up to one pack of cigarettes each day.  The service examiner assessed the Veteran with bronchial asthma, stated that he did not meet induction standards and recommended his separation from service.  However, he added that the Veteran's condition was not service aggravated.

Approximately 20 years after separation from service, the Veteran was examined and treated at a hospital for disorders unrelated to asthma.  The medical records received in April 2015, for earlier treatment of the Veteran, contain no mention of asthma, asthma exacerbations, shortness of breath, cough, wheezing, chest pain, or respiratory distress.  In addition, his chest x-ray was unremarkable.  No pulmonary diagnoses were made.  The Veteran reported his history of asthma, but also stated he was taking no medications for it.  However, he also reported that he was now smoking three packs of cigarettes per day. 

In October 1987, progress notes at a VA facility stated that the Veteran's reactive airway disease was well controlled.  Examination notes for subsequent visits from July to December 1988 to a VA hospital for gastro-intestinal problems indicated that the Veteran reported no pulmonary symptoms and no symptoms were noted; he denied any heart or respiratory disease; his lung and heart examinations were normal; and the Veteran reported he was not taking any respiratory medicines, nor was he discharged on any such medications.  Overall, VA treatment records 
indicate the veteran had 12 admissions between June 1986 and June 1994 and none showed respiratory diagnoses at discharge.  

In compliance with the Board remand directives, in June 2016, a VA examiner reviewed the Veteran's records and rendered three opinions.  She opined that it is less likely than not that the Veteran's asthma was incurred in or related to his military service.  She explained that the record clearly showed that the Veteran had asthma as a child and his induction was allowed based on the letter of his physician stating that his asthma had completely cleared up.  

The examiner further opined that it is less likely than not that the Veteran's pre-existing asthma was permanently aggravated or worsened by his military service.  She explained that the Veteran had not been on medications on induction to service and, although the Veteran developed daily symptoms and was intermittently treated with medication while in service, he was not on medications upon separation from service.  She noted that no post-separation records had been provided by the Veteran and his medical treatment, as it appears in the record, resumes 20 years later.  By 1986, the Veteran reported at examinations that not only was he not on any asthma medications, but he was smoking three packs of cigarettes each day.  The examiner noted that there is no objective evidence of post-military treatment for complaints of asthma until 1987, which also reflects the earliest post-military evidence that the Veteran was taking medications to treat asthma.  She observed that the record also indicated that 11 admissions to VA hospitals between 1986 and 1994 failed to show any complaints of respiratory symptoms or admissions related to a pulmonary diagnosis.  

The examiner concluded that the record does not contain any objective evidence that the veteran had continuous asthma symptoms after leaving service; the objective records only support asthma treatment on an intermittent basis, consistent with mild intermittent asthma; and the lay statements, discussed below, indicate that the Veteran's respiratory symptoms, although worsening in the last years of his life, were likely correlated to his extensive use of tobacco.  This review and analysis shows no evidence of in-service aggravation of the asthma.

In her third opinion, June 2016 examiner stated that it is less likely than not that the Veteran's asthma disability contributed to his death.  She explained, once again, that VA treatment records between 1986 and 1994 showed the veteran had numerous admissions, none of which were related to respiratory complaints; therefore, available objective records did not show a pattern of worsening breathing due to asthma.  Moreover, the Veteran did not seek care in the VA system between 1994 and his death in 1997.  The examiner noted that there were no private treatment records for either asthma or tonsillar cancer treatment and, therefore, there is no objective documentation of the Veteran's respiratory complaints and their potential cause during the last three years of his life.  

The examiner further observed that asthma is not a risk factor or recognized cause for the development of head and neck malignancies, including tonsillar cancer; it is more likely that the Veteran's known alcohol use and tobacco dependence contributed to this cancer; there is also no physiologic basis for mild intermittent asthma to worsen or permanently aggravate tonsillar cancer; and asthma was not identified on the death certificate as a contributory condition.  She added that since there are no VA records for the last three years of the Veteran's life and no private records regarding treatment of asthma or tonsillar cancer, the Appellant's appeal rests primarily on the "medical" statement by an unidentified author.

That statement is a "disability questionnaire," submitted in 2011, with the unidentified author reporting that the Veteran's asthma was permanently aggravated by his military service, giving the rationale that asthma is "not really" controlled if the veteran was only treated with a rescue inhaler on an as-needed basis.  The examiner stated that the author gave the opinion that use of an inhaler alone would lead to permanent airway damage.  She noted that the author also opined that the Veteran's asthma contributed to his death.  However, the examiner observed that the author (reportedly a licensed nurse, as it was so stated at the Board hearing) did not provide any credible medical references substantiating these opinions.  The examiner emphasized that the author of the statement was neither identified by name nor by professional title.

Lay Statements

The Board has considered the September 2011 statements of the Appellant and her testimony, as well as taking note of the Veteran's reports of the history of his disability, as they appear throughout the record.  However, the June 2016 VA the examiner has pointed to various inconsistencies and deficiencies in these statements and reports.  She noted that the record indicates that the Veteran had been inconsistent in his statements as to the onset of asthma, reporting variously it started in childhood, in 1971 and in 1966.  The examiner also found the statements of the Appellant to be inconsistent with the Veteran's statements, specifically regarding the date of the onset of cancer; the Appellant's statement that the Veteran's asthma was acute at one year old, when the Veteran had reported otherwise at his induction; the Appellant not reporting the Veteran's employment history included sandblasting; and her reporting that the Veteran had been treated for asthma by an eye, nose and throat specialist, which the examiner observed was neither likely, nor supported by the record.   

The Board has further considered the May 2013 statement of the Appellant's sister, C., as well as the testimony of her two other sisters, L. and A.  However, the June 2016 examiner has noted that sister C. stated that the Veteran required use of asthma medications at "various" times, but thereby not indicating that he needed them continuously.  The examiner further noted that sister L. reported the Veteran's asthma symptoms were worst in the last 10 years of his life and that sister A. noted she had witnessed the Veteran having acute asthma attacks while he was working after separation from service and he used inhalers.  The examiner observed that while the Appellant's sisters gave opinions that the Veteran had "severe" asthma, none of them reported any symptoms, post-military medication use, more frequent asthma exacerbations after service, worsening of asthma due to his military service, or continuous asthma.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Appellant and her sisters are competent to provide statements of events and signs which are observable to their senses; however, they are not competent to diagnose asthma or interpret accurately its severity, as this is best understood by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There is no medical opinion in the evidence of record contrary to the opinions of the June 2016 VA examiner.  As the examiner explained the reasons for her conclusion, based on an accurate characterization of the evidence of record, her opinions are entitled to substantial probative weight.  

For the reasons stated, the Board finds the record contains no supporting medical findings or opinions that the Veteran's service aggravated his pre-existing asthma disability and that it contributed substantially or materially to his death, by rendering the Veteran materially less capable of resisting the effects of cancer.  
The Board has considered the benefit-of-the-doubt doctrine; however, the preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for the cause of the Veteran s death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


